Citation Nr: 0313959	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status post 
cerebrovascular accident.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

(The claims of entitlement to service connection for 
bilateral hearing loss and a neuropsychiatric condition, 
claimed as due to an undiagnosed illness, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1958.  He also served during a second period of service from 
November 1990 to July 1991.  He served in Southwest Asia 
during the Persian Gulf War, from February 14 to July 10, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the claims at issue in this case.  

As to the claims of entitlement to service connection for 
bilateral hearing loss and a neuropsychiatric condition, 
claimed as due to an undiagnosed illness, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will prepare a separate decision 
addressing those claims.


FINDINGS OF FACT

1.  A cerebrovascular accident (CVA) did not have its onset 
during active service or result from disease or injury in 
service.

2.  Hypertension did not have its onset during active service 
or result from disease or injury in service.

3.  The veteran does not currently have a skin disorder and 
there is no competent evidence of any current underlying 
disability giving rise to a skin disorder.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
status post cerebrovascular accident.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

2.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

3.  The veteran is not entitled to service connection for a 
skin disorder on a direct basis or as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in an April 2000 
rating decision, July 2000 statement of the case (SOC), 
February and June 2002 supplemental statements of the case 
(SSOC), and letters from the RO dated in October 1999, March 
2000, and October 2001 of the applicable law and reasons for 
the denial of his claims.  He has been informed, therefore, 
of what the evidence needs to show in order for service 
connection to be granted.  

In correspondence from the RO dated in October 2001 and the 
June 2002 SSOC, the veteran was advised of the provisions of 
the VCAA.  He was also advised therein of what the evidence 
needs to show in order for service connection to be granted, 
evidence which was already of record, and of what information 
or evidence was still needed.  He was also informed that VA 
would assist him by requesting records in the custody of 
military authorities or Federal agencies.  Therefore, VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his claims, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's VA and private treatment records.  There is no 
indication of any additional relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a Persian Gulf Registry 
examination in July 1998.  Additional examination and 
opinions are not warranted in this case.  

A medical opinion on the skin rash claim is unnecessary 
because the record does not contain evidence of a current 
skin disorder or persistent or recurrent symptoms of such 
disability.  See 38 C.F.R. § 3.159(c)(4)(A).  To the 
contrary, the 1998 Persian Gulf Registry examination ruled 
out the presence of a skin rash.  

An additional medical examination and/or opinion for a 
cerebrovascular accident and hypertension is also unnecessary 
because there is no evidence that the veteran had these 
problems during service or within the first post-service 
year.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, No. 02-7404, 2003 U.S. App. LEXIS 8073 
(Fed. Cir. April 29, 2003).  The service medical records are 
negative for any complaints or findings of these disorders.  
These are not the type of conditions where the veteran's 
statements alone could provide a link to active service.  
Moreover, the persistent or recurrent symptoms of these 
conditions are not the type of things that can be observed by 
a lay person.  38 U.S.C.A. 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4)(A) (2002).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Factual background

Service medical records dated during the veteran's first 
period of service include an April 1959 examination, at which 
time clinical evaluation revealed no abnormalities.  Blood 
pressure readings of 120/80 (sitting) and 122/80 (recumbent) 
were made.  The report noted that the veteran had been 
treated for malaria in 1954, from which he made a complete 
recovery without complications.  

Records from the veteran's second period of service show that 
on enlistment examination conducted in September 1990, 
clinical evaluation of all systems was normal.  The veteran's 
blood pressure was measured as 130/88.  Blood pressure 
readings in December 1990 were as follows:  140/80, 160/80, 
160/88, 120/78, and 120/76.  A stress test was negative.  An 
electrocardiogram was normal.  The April 1991 separation 
examination reflects that clinical evaluation (skin, heart, 
vascular system, etc.) was entirely normal, except for a 
lesion noted on the soft palate.  Blood pressure at that time 
was measured as 122/82.  The veteran specifically denied a 
history of any skin diseases and high blood pressure.  
Thereafter, in July 1991 the veteran again denied any skin 
problems.  

U. S. Army records dated in January 1993 show that the 
veteran complained of an allergic reaction following X-ray 
films.  In May 1993, he again denied a history of any skin 
diseases and high blood pressure.  Clinical evaluation, 
including of the skin, was normal.  Blood pressure was 
110/80.  The examiner noted no defects.

Post-service VA medical records indicate that the veteran was 
treated for cardiac arrhythmia in September 1997.  In October 
1997, he was treated for cerebrovascular accident (CVA), 
secondary to cardiac dysthymia and high blood pressure.  

During a July 1998 Persian Gulf Registry evaluation, it was 
noted that there was no evidence of a skin rash.  The veteran 
said he had a CVA in October 1997.  The only diagnosed 
conditions consisted of cardiac arrhythmia status post 
cerebrovascular accident with right hemiparesis and high 
blood pressure.  An April 1999 record reflects that the 
veteran continued to receive treatment for cerebrovascular 
accident with right hemiparesis.  

A private medical statement dated in April 2000 indicated 
that the veteran was undergoing therapy following 
cerebrovascular accident.  

In January 2001, the veteran underwent a private evaluation, 
at which time the diagnoses included old CVA, coronary artery 
disease, congestive heart failure, and seizures post CVA.  

Medical records dated in 2001 and 2002 reflect that the 
veteran complained of symptoms of ear pain and itching.  No 
objective findings concerning the skin were recorded, and a 
skin disorder was not diagnosed.  


Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for cardiovascular-renal 
disease, including hypertension, may be established based 
upon a legal "presumption" by showing that the condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

The veteran also contends that he is entitled to service 
connection pursuant to 38 C.F.R. § 3.317.  Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that:

(1) became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* * *

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, sleep disturbances, signs or symptoms involving 
skin, neurologic or neuropsychological signs or symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (2001) (implementing 38 U.S.C.A. § 1117); see 
also 66 Fed. Reg. 56,614-56,615 (November 9, 2001) ) 
(codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered "chronic."  Id.

By regulatory amendment effective November 9, 2001, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended by removing "December 31, 2001" 
and adding, in its place, December 31, 2006". 66 Federal 
Register 56,614-56,615 (November 9, 2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


Cerebrovascular Accident and Hypertension

The evidence clearly establishes that while currently 
manifested, the veteran's cerebrovascular accident occurred 
in 1997.  High blood pressure was also initially clinically 
identified in 1997, several years following the veteran's 
discharge from service.  The service medical records were 
entirely negative for either of these conditions and there 
was no evidence of either during the veteran's first post 
service year.  

Moreover, there is no competent evidence of a nexus between 
the veteran's CVA or high blood pressure and his active 
service.  A claim based upon an assertion as to cause-and-
effect relating to a particular disability requires competent 
medical nexus evidence.  The Court has reiterated this 
requirement many times.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  '

The veteran's contentions that the his CVA and hypertension 
had their onset in-service are not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is a lay 
person, and is not competent to diagnose arthritis.  His 
statements are further refuted by the separation examination, 
which show normal clinical evaluation.  There is no competent 
evidence of record which connects the veteran's CVA or 
hypertension to his active duty.  Consistent with the 
discussion of the evidence contained herein, the Board 
concludes that the preponderance of the evidence is against 
establishing service connection for CVA and hypertension.

Skin Disorder

Regarding the veteran's claimed skin disorder, the service 
medical records were entirely negative for this condition, 
except for the tongue lesion noted on the 1991 separation 
examination, which apparently resolved and never recurred.  
However, he has reported that this condition first appeared 
during active service in 1991.  A lay person can provide 
probative eye-witness evidence of visible symptoms.  

The Board finds that the veteran's history of in-service 
symptomatology of a skin rash is not credible.  During 
service in April and July 1991, he specifically denied a 
history of a skin rash, and clinical evaluation of the skin 
was normal on separation examination.  Therefore, his 
contentions of an in-service skin disorder are outweighed by 
the medical evidence, particularly the separation examination 
report, which effectively ruled out the presence of this 
disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The in-service 
contemporaneous evidence is found more probative to the issue 
on appeal. 

Post-service, the evidence is also entirely negative for any 
diagnosis of a skin disorder.  A post-service notation in 
1993 shows that the veteran complained of an allergic 
reaction to an X-ray, but there were no objective findings of 
a skin disorder recorded at that time.  During the July 1998 
Gulf War Registry evaluation, there was no evidence of a skin 
rash.  The examiner specifically stated that no skin rash was 
found, which effectively ruled out the presence of this 
disability.  There were complaints of ear itching recorded in 
2001 and 2002, but again there were no objective findings of 
a skin disorder and a skin disorder was not diagnosed.  

Considered on the basis of direct service incurrence, the 
record contains no currently diagnosed skin disorder.  A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Moreover, even were the Board to assume that a skin disorder 
existed, there are also no medical opinions contained in any 
of the veteran's post-service medical records relating a 
current skin disorder to any inservice finding or event.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder on a direct basis.

The veteran also contends that symptoms of skin rash are 
indicative of an undiagnosed illness attributable to his 
period of Gulf War service.  The medical evidence of record 
is silent for clinical findings of disability manifested by a 
skin rash.  A disability manifested by a skin rash has not 
been clinically demonstrated at any time since service 
separation.  There have been no clinical findings which 
support the veteran's complaints.  Examination of the skin 
was negative in 1998.

It is not that there is no diagnosis for the veteran's 
claimed condition; rather, the record contains no clinical or 
other credible evidence that demonstrates that he experiences 
any skin rash.  There has been no independent verification, 
either medical or non-medical, of the veteran's claimed 
condition.  

Even if the veteran were to provide evidence that 
demonstrates that he experiences a skin rash, these symptoms 
do not result in chronic disability.  The Secretary may only 
pay compensation to a Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness.  

For the reasons and bases provided above, the evidence 
preponderates against the claim for service connection for a 
skin rash, claimed as due to undiagnosed illness.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
.S.C.A.§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  	

ORDER

Entitlement to service connection for status post 
cerebrovascular accident is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

